ORDER

PER CURIAM.
Defendant, Pablo Gomez, appeals from his convictions of burglary in the first degree, four counts of assault in the first degree and four counts of armed criminal action. He *734also appeals from the denial of his Rule 29.15 motion after an evidentiary hearing. Finding no error, we affirm. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum setting forth reasons for our decision.
Judgment and sentence affirmed pursuant to Rules 30.25(b) and 84.16(b).